BAILEY BROWN, Senior Circuit Judge,
concurring:
I concur in Judge Hatchett’s well-written opinion.
It seems to me that, in a nutshell, the district court had the authority under the Federal Rules of Civil Procedure (and consistent with due process) to enter the settlement bar order that included Pinnacle because the court made it clear that it would not enter an order settling plaintiffs’ claims against Pinnacle without such a bar order and Pinnacle, nevertheless, agreed to an entry of an order settling plaintiffs’ claims against it.